Citation Nr: 1135869	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  05-01 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a skin disorder, claimed as the result of exposure to poisonous gas.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to May 1979.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Atlanta, Georgia, that denied the benefits sought on appeal.  

In May 2007 and February 2009 the Board remanded the matter for additional development.  That development having been completed, the claim has been returned to the Board and is now ready for appellate disposition.

The Board notes that in May 2011 the Veteran requested a second hearing with the Board, the first having been conducted by the undersigned in February 2007 on the same issues presently on appeal.  As provided by 38 U.S.C. § 7107(b), "[t]he Board shall decide any appeal only after affording the appellant an opportunity for a hearing."  (emphasis added).  This statute also refers, in other contexts, as ensuring that the Board affords the Veteran a single hearing.  38 U.S.C.A. §§ 7107(d)(1)-(3).  There is nothing within the applicable statutes and regulations mandating the Board to provide a Veteran with multiple hearings for an issue on appeal.  Rather, a review of the hearing regulations implies that a new hearing may be warranted only upon a showing of sufficient cause, such as when "a hearing has not been recorded in whole or in part due to equipment failure or other cause, or the official transcript of the hearing is lost or destroyed."  See 38 C.F.R. § 20.717 (2010).  In this case, since "a" hearing has already been provided with respect to the claims on appeal, there is nothing in the record to suggest that any portion of official transcript is missing or unavailable, and no new issues are being addressed for which a Board hearing has not yet been provided, the Board is exercising its discretion to deny this request. The evidence of record provides a full and complete picture with respect to the claims on appeal, and ample opportunity has been provided to the Veteran to submit argument as to the matters on appeal both during the already conducted hearing and in response to the Statement of the Case and the Supplemental Statements of the Case issued by the agencies of original jurisdiction. Accordingly, as the Veteran has already testified before the undersigned Acting Veterans Law Judge with respect to all issues, another hearing is not warranted and the request is denied.

As noted by the Board in its last remand, the issues of entitlement to service connection for chronic headaches and diabetes mellitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a bilateral foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral knee disorder is not shown to be causally or etiologically related to service, and is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from service.

2.  The Veteran's skin disorder is not shown to be causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 2009); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).
2.  The criteria for service connection for the Veteran's skin disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a bilateral knee disorder and a skin disorder.  Generally, to prove direct service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Knee Disorder
At the outset, the Board notes that certain diseases, chronic in nature, may be presumed to have been incurred in service, if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year from separation from active service, even though there is no evidence of the disease during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Arthritis has been identified as chronic diseases subject to presumptive service connection under 38 C.F.R. § 3.309(a).  However, the Board finds that presumptive service connection is not warranted on this basis.  There is no medical evidence documenting these disorders from within one year of the Veteran's discharge from active duty in May 1979.

Having ruled out the possibility of presumptive service connection for this claim, the Board will now discuss the issue of direct service connection.  Here, the first element of direct service connection has been met.  In a July 2009 VA examination report, the Veteran was diagnosed with bilateral degenerative joint disease of the knees.   

As for the second element of a service connection claim, that of an in-service incurrence of a disability, the Board notes that the claims file contains only the Veteran's separation examination revealing no abnormalities, a May 1979 statement from the Veteran indicating that there had been no changes in his medical condition, and an immunization record.  As discussed in detail in the Notice and Assistance section below, exhaustive attempts to obtain additional records have been made and further attempts would be futile.  Given the absence of such records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has a heightened duty in a case where the service medical records are presumed destroyed).  

In July 2009 a VA examination was conducted to determine whether there could be any link between his current disorder and service, despite the absence of service treatment records.  The examiner provided a negative opinion, explaining,

[F]ollowing release from the military he worked for approximately 25 years in work that required him to be on his feet quite a long time each day and he began to have serious problems with his knees in the late 1990's. That is to say about 20 years after he left the military. There is no evidence that he had serious problems in his knees between 1979 and the late 1990's. The type of injury that he had includes meniscal problems and ligamentous problems. If he had a significant injury during his military career these problems would have surfaced before the time they did. Currently he has mild degenerative joint disease in each knee and this is typical of the arthritis one gets after meniscal problems. Examination today is virtually normal and he has mild degenerative joint disease in the knees. This indicates his problems have been present for probably less than ten years. The separation examination following the military was normal and a compensation and pension examination done in 2002 indicated normal knees.  Hence, in my opinion, his current knee conditions are less likely than not causally related to active military service or the in-service injuries as alleged.

The medical record is completely devoid of any nexus evidence to the contrary.  While a VA examination was conducted in March 2002, the examiner failed to render a nexus opinion.  The Board notes that the Veteran has contended that his current bilateral knee condition is related to his military service. However, the Veteran is not competent or qualified, as a layperson, to render an opinion concerning medical causation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  The Board acknowledges that although the Veteran served as a medic on active duty, this does not, in the Board's opinion, qualify him to opine on matters clearly outside his area of medical training, experience and expertise, namely, field medical treatment.  See Black v. Brown, 10 Vet. App. 279 (1997).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board here finds that the Veteran lacks the competency to opine on the etiological cause of his degenerative joint disease of the knees.  

Additionally, to the extent the Veteran has contended a continuity of symptomatology since service, the Board finds these allegations to be not credible. In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).   The Board is not required to accept an appellant's uncorroborated account of his active service experiences. Wood v. Derwinski, 1 Vet. App. 190 (1991).  First, the Board emphasizes the multi-year gap between discharge from active duty service and the initial reported symptoms related to this disorder.  The Veteran was discharged in 1979 and the earliest evidence of record is dated from 1999, twenty years post-discharge.  Moreover, the July 2009 VA examiner has established the onset of the condition to be in the 1990s.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Board has weighed the Veteran's statements as to continuity of symptoms against the remainder of the evidence of record and finds his recollections as to symptoms experienced in the distant past, made in connection with his current claims for benefits, to be less probative. Therefore, the Board finds that continuity of symptomatology regarding the Veteran's bilateral knee disorder has not been established.

For all of the above reasons, the Board cannot find the evidence in equipoise and the benefit of the doubt rule is not for application.  The Veteran's claim are denied.

Skin Disorder
With regard to the Veteran's skin disorder, the first element of direct service connection has been met.  In a July 2009 VA examination report, the Veteran was diagnosed with chronic urticaria.   

As for the second element of a service connection claim, that of an in-service incurrence of a disability, the Board notes that the claims file contains only the Veteran's separation examination revealing no abnormalities, a May 1979 statement from the Veteran indicating that there had been no changes in his medical condition, and an immunization record.  As noted above, the Board in this case has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

On careful review of the record, the Board finds no evidence to substantiate the claim.  The record is devoid of nexus evidence linking the Veteran's current condition to service.  As noted, the March 2002 VA examiner failed to offer any nexus findings.  The July 2009 VA examiner explained that a nexus opinion could not be offered "without resort to mere speculation."  In making this determination, the examiner emphasized the absence of service treatment records and records from the Veteran's private dermatologist.  As discussed in the Notice and Assistance section below, the Veteran has been afforded numerous opportunities to provide VA with his authorization and consent to obtain any outstanding private treatment records, and his service treatment records are unavailable.  The examiner noted that the Veteran has described two different types of rashes, an itchy rash and a urticarial rash, and that his service treatment records that do exist are silent for a skin rash condition.  The examiner noted that while the Veteran reported the urticarial rash was present during military service, the medical record does not document its presence until 2002 or 2003.  

The Court recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.   The Jones Court held, "while VA has a duty to assist the veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence. Notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim."  Id. at 391.  Here, the Board finds the July 2009 VA examiner adequately explained the reasons for her inability to render a nexus opinion, and accordingly does not find the opinion is speculative.  The examiner adequately explained that of the service records that do exist, no abnormalities of the Veteran's skin were found and the Veteran reported no change in his medical condition since entry into service.  Moreover, the examiner noted that the first evidence of a urticarial rash is not documented until 2002 or 2003.  Again, as the Board finds that all procurable medical evidence has been associated with the claims file, the record is sufficient and the VA examiner's opinion is adequate. 

The only evidence to the contrary includes the Veteran's own opinion that his skin disorder is related to service.  As already indicated, however, the Board finds his in-service MOS of field medic does not qualify him to opine on matters outside his area of expertise, including on the etiological cause of his chronic urticaria.  There is no other positive nexus evidence to support the claim.  As the record is devoid of any evidence linking the Veteran's skin disorder to service, the Board cannot find the evidence is in equipoise.


Additionally, to the extent the Veteran has contended a continuity of symptomatology since service, the Board finds these allegations to be not credible. In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).   The Board is not required to accept an appellant's uncorroborated account of his active service experiences. Wood v. Derwinski, 1 Vet. App. 190 (1991).  Again the Board emphasizes the multi-year gap between discharge from active duty service and the initial reported symptoms related to this disorder.  Additionally, the July 2009 VA examiner determined the date of onset of the Veteran's urticaria to be in 2002 or 2003.  Moreover, a January 2009 VA treatment record noted the Veteran's urticarial rash was ongoing for "several years," not twenty years.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Board has weighed the Veteran's statements as to continuity of symptoms against the remainder of the evidence of record and finds his recollections as to symptoms experienced in the distant past, made in connection with his current claims for benefits, to be less probative. Therefore, the Board finds that continuity of symptomatology regarding the Veteran's skin disorder has not been established.

Finally, to the extent the Veteran contends his condition is related to poisonous gas exposure, the Board finds that service connection cannot be awarded on this basis.  The Veteran contends that during basic training his face mask failed during a drill, and he was exposed to some type of gas which caused itching and burning.  The record contains no documentation of gas exposure during service, and no nexus opinion linking this to his current condition.  A July 2004 inquiry as to any gas exposure yielded a negative response.  To the extent the Veteran may be contending his condition is related to herbicide exposure, service connection is not warranted on this basis both because the record does not show that the Veteran served in Vietnam, and also because chronic urticaria is not included in the enumerated list of diseases eligible for presumptive service connection as due to herbicide exposure.  38 C.F.R. §3.309(e).  The Board notes there is no positive association between exposure to herbicides and any condition for which the Secretary of Veteran's Affairs (Secretary) has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994). As already indicated, the Board finds his training as a field medic does not qualify him to opine on matters outside his area of expertise, including as to the epidemiological effects of herbicides. 

For all of the above reasons, the Board cannot find the evidence in equipoise and the benefit of the doubt rule is not for application.  The Veteran's claim is denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in April 2002 and June 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter of June 2007 and a separate letter of March 2006 additionally provided the appellant with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His post service treatment records have been obtained and he has been afforded VA examinations.  He has been provided with a personal hearing before the Board.  The Board additionally finds that exhaustive attempts to obtain the Veteran's outstanding service treatment records have been made, but the records are unavailable and further attempts to obtain them would be futile.  The RO has individually contacted the facilities in which the Veteran was treated during active duty and has received negative replies or no replies after two attempts.  The Atlanta RO, the Records Management Center, the National Personnel Records Center, and the National Personnel Records Center Archives have indicated no additional service treatment records are present.  The Veteran himself testified at the February 2007 hearing that he may have service records available on microfiche.  The Veteran was contacted for copies of these records, but in April 2009 he indicated that he no longer has the records.  To address the Veteran's May 2011 argument that additional facilities have not been contacted for the Veteran's service treatment records, the Board finds that the RO's efforts to obtain them from the Records Management Center, the National Personnel Records Center, and the National Personnel Records Center Archives comprehensively covers the sources from which the records could be retrieved.  Additional attempts to obtain the records would be futile.  The Board does not have notice of any further relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.  


ORDER


Service connection for a bilateral knee disorder is denied.

Service connection for a skin disorder is denied.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this claim, additional development is necessary before the Veteran's claim for a bilateral foot disorder can be fairly adjudicated. In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010). 

Here, an August 2009 VA examination report reveals multiple diagnoses pertaining to the Veteran's feet.  The Veteran was diagnosed with bilateral pes planus, painful intractable plantar keratosis and tyloma of the left foot, residuals of second, third, and fourth digit proximal interphaleangeal joint arthrodesis of the bilateral feet, residuals of a fifth digit arthroplasty of the bilateral feet, residuals of a bunionectomy with internal fixation of the bilateral feet, and an equines deformity of the bilateral ankles.  The examiner initially rendered what appears to be a negative nexus opinion as to the Veteran's bilateral pes planus.  However, the examiner further explained that an in-service incident "may account" for the severity of the pes planus on the right foot.  The examiner went on to describe the interrelationship between pes planus, bunions, and digital deformities.  The Board finds this opinion unclear and contradictory.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.)  As such, before the claim can be properly adjudicated, an addendum to this opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the August 2009 VA examination pertaining to the Veteran's feet.  If the same examiner is not available, the Veteran should be afforded a new VA examination with an appropriate specialist to ascertain the nature and etiology of his current foot disorders.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current foot disorder had its onset during service or is in any other way causally related to his active service, including to a 1976 incident in which the Veteran's right foot was run over by a jeep.
      			
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  
2.  After all of the above actions have been completed readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


